                 Case 3:20-cv-06607-JD Document 153 Filed 12/17/20 Page 1 of 2




 1    Adam A. Allgood (SBN: 295016)
      adam.allgood@fischllp.com
 2    FISCH SIGLER LLP
 3    5301 Wisconsin Avenue NW
      Fourth Floor
 4    Washington, DC 20015
      Tel: 202.362.3500
 5    Fax: 202.362.3501
 6
      Counsel for Plaintiff
 7    Largan Precision Co., Ltd.

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10
     Largan Precision Co., Ltd.,
11
                           Plaintiff,                Case 3:20-cv-06607-JD
12
            v.                                       NOTICE OF APPEARANCE OF ADAM
13
                                                     A. ALLGOOD
14   Ability Opto-Electronics Technology Co.,
     Ltd. et al.,
15
                           Defendant.
16
17          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18          PLEASE TAKE NOTICE THAT Adam A. Allgood hereby enters his appearance on be-
19   half of Plaintiff LARGAN PRECISION CO., LTD. in the above captioned action.
20          Counsel is a member of the State Bar of California and has been admitted to practice be-
21   fore this Court. His mailing and email address and telephone numbers are:
22                                          Adam A. Allgood
23                                         FISCH SIGLER LLP
                                      5301 Wisconsin Avenue NW
24                                            Fourth Floor
                                         Washington, DC 20015
25                                          Tel: 202.362.3500
                                    Email: adam.allgood@fischllp.com
26



      NOTICE OF APPEARANCE OF ADAM A. ALLGOOD                               CASE NO. 3:20-CV-06607-JD
              Case 3:20-cv-06607-JD Document 153 Filed 12/17/20 Page 2 of 2




 1
           Counsel respectfully requests that he be served with all future filings in this action.
 2
 3                                                        Respectfully submitted,
 4   Date: December 17, 2020                              By: /s/ Adam A. Allgood
                                                               Adam A. Allgood (SBN: 295016)
 5                                                             adam.allgood@fischllp.com
                                                               FISCH SIGLER LLP
 6                                                             5301 Wisconsin Avenue NW
 7                                                             Fourth Floor
                                                               Washington, DC 20015
 8                                                             Tel: 202.362.3536
                                                               Fax: 202.362.3501
 9
                                                               Counsel for Plaintiff
10                                                             Largan Precision Co., Ltd.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



      NOTICE OF APPEARANCE ADAM A. ALLGOOD                                    CASE NO. 3:20-CV-06607-JD
                                                    -2-
